DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 19 and 32 are amended. Claims 9-18 and 27-31 are withdrawn. Claims 33 and 34 are newly added.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 2/19/2021 is overcome.

Specification
The use of the terms Accord (page 1, line 28), Alpha (page 1, line 29), Joye 510 (page 1, line 29), M4 (page 1, line 29), Cirrus (page 1, line 29), Fling (page 1, line 29), Blu (page 1, line 30), Cohita (page 1, line 30), Colibri (page 1, line 30), Elite Classic (page 1, lines 30-31), Magnum (page 1, line 31), Phantom (page 1, line 31), Sense (page 1, line 31), Epuffer (page 1, line 31), Duopro (page 2, line 1), Storm (page 2, line 1), Vaporking (page 2, line 1), Egar (page 2, line 1), eGo-C (page 2, line 2), eGo-T (page 2, line 2), Elusion (page 2, line 2), Eonsmoke (page 2, line 2), Fin (page 2, line 3), Smoke (page 2, line 3), Greenarette (page 2, line 4), Halligan (page 2, line 4), Hendu (page 2, line 4), Jet (page 2, line 4), Maxxq (page 2, line 4), Pink (page 2, line 5) Pitbull (page 2, line 5), Smoke Stik (page 2, line 5), Heatbar (page 2, line 5), Hydro Imperial (page 2, line 6), Lxe (page 2, line 6), Logic (page 2, line 6), The Cuban (page 2, line 6), LUCI (page 2, line 7), Metro (page 2, line 7), Njoy (page 2, line 7), Onejoy (page 2, line 8) No. 7 (page 2, line 8), Premium Electronic Cigarette (page 2, lines 8-9), Rapp E-Mystick (page 2, line 9), Red Dragon (page 2, lines 9-10), Ruyan (page 2, line 10), SF (page 2, line 10), Green Smart Smoker (page 2, line 11), SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The word “app” (page 12, line 18) is written entirely in capital letters. Appropriate correction is required.

Claim Objections
Claims 33 and 34 are objected to because of the following informalities: The word “claim” is capitalized despite not appearing at the beginning of a sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US 2016/0353804).

Regarding claims 1 and 2, Lord discloses an electronic vapor provision device (abstract) having a heating element support comprising a rigid cylinder of ceramic material ([0066], figure 5, reference numeral 20). The heating element support is made from a porous ceramic material [0129] that stores liquid and allows it be transferred to the heating element in contact with the support [0038]. It is evident that the support must be porous in 3 dimensions since the heating element is wrapped around the surface of the cylinder ([0066], figure 6, reference numeral 23). The surface of the support is pitted 

Regarding claims 3 and 22, the depressions of Lord are considered to meet the claim limitation of a bore since they extend into the otherwise cylindrical heating element support ([0099], figure 5).

Regarding claim 5, it is evident that the depressions extend radially relative to the longitudinal axis of the cylinder since they extend into the cylinder (figure 5).

Regarding claims 6-8 and 25-26, the depressions are arranged in three offset rows extending longitudinally along the support (figure 5).

Regarding claims 19 and 21, Lord discloses an electronic vapor provision device (abstract) having a heating element support comprising a rigid cylinder of ceramic material ([0066], figure 5, reference numeral 20). The heating element support is made from a porous ceramic material [0129] that stores liquid and allows it be transferred to the heating element in contact with the support [0038]. It is evident that the support must be porous in 3 dimensions since the heating element is wrapped around the surface of the cylinder ([0066], figure 6, reference numeral 23). The surface of the support is pitted with a plurality of depressions [0099], which are considered to meet the claim limitation of a discontinuity. Gaps are formed between the heating element and the heating element at the depressions ([0100], figure 6, reference numeral 80), which is considered to meet the claim limitation of engaging. The heating element and heating element support are provided in a vaporizer [0034] to produce a vapor to [0054], which is considered to meet the claim limitation of an atomizer.

Regarding claim 20, Lord discloses that the heating element is formed of a single wire [0087].

Regarding claim 32, Lord discloses an electronic vapor provision device (abstract) having a heating element support comprising a rigid cylinder of ceramic material ([0066], figure 5, reference numeral 20). The heating element support is made from a porous ceramic material [0129] that stores liquid and allows it be transferred to the heating element in contact with the support [0038]. It is evident that the support must be porous in 3 dimensions since the heating element is wrapped around the surface of the cylinder ([0066], figure 6, reference numeral 23). The surface of the support is pitted with a plurality of depressions [0099], which are considered to meet the claim limitation of a discontinuity. Gaps are formed between the heating element and the heating element at the depressions ([0100], figure 6, reference numeral 80), which is considered to meet the claim limitation of engaging. The heating element and heating element support are provided in a vaporizer [0034] to produce a vapor to [0054], which is considered to meet the claim limitation of an atomizer. The liquid is supplied to the vaporizer by wicking the liquid from a liquid store ([0054], figure 2, reference numeral 7). The device has a mouthpiece forming its exterior surface ([0053], figure 1, reference numeral 2), which is considered to meet the claim limitation of an outer housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, 23-24 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2016/0353804).

Regarding claims 4 and 23-24, Lord discloses all the claim limitations as set forth above. Lord additionally discloses that the depressions are circular recesses on the surface of the support (figure 5). Lord does not explicitly disclose the direction in which the depression extends.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claims 33 and 34, Lord discloses all the claim limitations as set forth above. Lord additionally discloses that the depressions are circular recesses on the surface of the support (figure 5). Lord does not explicitly disclose a size of the depressions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the depressions having the claimed sizes. A change in size is generally recognized as being within the level of one of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the previously cited references do not teach the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747